DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-13, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamakura ‘212 (U.S. PGPub 2016/032212).
Claim 1 – Kamakura ‘212 teaches the method for forming an Si-containing film (PG 0066, silicon oxide is formed) that forms an Si-containing film on a substrate by a chemical vapor deposition process (PG 0066 discloses an atomic layer deposition process; ALD is a known subset of chemical vapor deposition techniques; see also PG 0081, the two gases are co-injected which is representative of a CVD process), the chemical vapor deposition process comprising a step (a) that reacts a first 5feed gas 
Claim 3 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, wherein the total content ratio of a nitrogen atom, a carbon atom, a boron atom, a sulfur atom, and a phosphorus atom derived from the Lewis base in the Si-containing film is 0 to 5% (PG 0088-0089, the deposited film is a silicon-containing layer including chlorine with no express recitation of other atoms; alternatively, PG 0081, pyridine has a chemical structure of C5H5N; therefore, the amount of sulfur, boron, and phosphorus derived from pyridine is necessarily 0%).  
Claim 4 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, 15wherein the chemical vapor deposition process is effected at 0 to 400°C (PG 0084, 0 – 150 degrees Celsius).  
Claim 6 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, wherein the first feed gas is a compound represented by the following general formula SiaHbXc 25wherein X is a halogen atom, a is a number from 2 to 6, b is a number from 0 to 13, and c is a number from 1 to 14 (PG 0081, hexachlorodisilane; a = 2, b = 0, c = 6, X = Cl).  
Claim 7 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, wherein the first feed gas is at least one gas selected from a group consisting of hexachlorodisilane (PG 0081) and octachlorotrisilane (PG 0035).
Claim 8 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, wherein the Lewis base is at least one compound selected from a 
Claim 9 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 8, wherein the heterocyclic amine is an alkylamine having 3 to 24 carbon atoms (PG 0081, pyridine; the chemical structure of pyridine is C5H5N).  
Claim 10 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, wherein the Lewis base is at least one compound selected from a group consisting of 15trimethylamine (PG 0046), trimethylamine (PG 0046), and pyridine (PG 0081).  
Claim 11 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, wherein the chemical vapor deposition process is effected in a state in which the pressure inside the chemical vapor deposition chamber is 0.1 Torr to atmospheric pressure (PG 0083, 1 – 3000 Pa is 0.0075 – 22.5018 Torr; 3000 Torr is expressly disclosed and is within the claimed range). 20
Claim 12 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, the chemical vapor deposition process further comprising: a step (b) that adds a second feed gas (PG 0102), the second feed gas being at least one compound (PG 0102 discloses the Lewis base and water vapor; PG 0105, the water vapor oxidized the previous silicon layer and is therefore an oxidizing gas) selected from a group consisting of an inert gas (PG 0111 discloses inclusion of inert gases), an oxidizing gas (PG 0102, water vapor; PG 0109 lists alternatives), and the Lewis 25base (PG 0102, pyridine).  
Claim 13 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 12, wherein the second feed gas is a compound having 2 to 10 carbon atoms (PG 0102, pyridine has 5 carbon atoms).  
Claim 16 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, the 10chemical vapor deposition process further comprising: a step (c) that performs a treatment in the presence of at least one compound selected from a group consisting of an inert gas, a reducing gas, an oxidizing gas, a nitriding gas, and the Lewis base (PG 0113, the first and second layer deposition steps are repeated; repetition of the deposition steps exposes the substrate to an oxidizing gas (water vapor, PG 0102), an inert gas (nitrogen, PG 0111), and the Lewis base (pyridine, PG 0081 and PG 0102).
Claim 17 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 16, wherein the step (c) is performed at a temperature of 0 to 800°C (PG 0117, 0 – 150 degrees Celsius at a temperature different from that selected previously; previous mention is PG 0084, 0 – 150 degrees Celsius).  
Claim 19 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, wherein an oxygen-containing impurity content in the Lewis base is 0 to 1 wt% (PG 0088-0089, the deposited film is a silicon-containing layer including chlorine with no express recitation of other atoms; alternatively, PG 0081, pyridine has a chemical structure of C5H5N; therefore, the amount of oxygen contained in the pyridine is necessarily 0%).


Claims 1, 4, 6-13, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto ‘809 (U.S. PGPub 2014/0242809)
Claim 1 – Hashimoto ‘809 teaches a method for forming an Si-containing film (PG 0057, SiOCN and SiOC films are formed) that forms an Si-containing film on a substrate by a chemical vapor deposition process (PG 0057 and Figures 4-5 disclose ALD processes; ALD is a known subset of CVD processes; see also PG 0076, co-injection of gases), the chemical vapor deposition process comprising a step (a) that reacts a first 5feed gas having one or more Si-Si bonds in a chemical vapor deposition chamber in the presence of a Lewis base catalyst (PG 0064, HCDS [hexachlorodisilane] is injected; PG 0067, gas is adsorbed onto the substrate; PG 0076, TEA [trimethylamine] and propylene are injected; PG 0081, the propylene reacts with the silicon in the presence of TEA; Applicant stipulates TEA is a Lewis base catalyst at e.g. Claim 10).  
Claim 4 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 1, 15wherein the chemical vapor deposition process is effected at 0 to 400°C (PG 0080, 250, 300, and 350 degrees Celsius are expressly disclosed).  
Claim 6 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 1, wherein the first feed gas is a compound represented by the following general formula SiaHbXc 25wherein X is a halogen atom, a is a number from 2 to 6, b is a number from 0 to 13, and c is a number from 1 to 14 (PG 0064, hexachlorodisilane; a = 2, b = 0, c = 6, X = Cl).  
Claim 7 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 1, wherein the first feed gas is at least one gas selected from a group consisting of hexachlorodisilane (PG 0064).
Claim 8 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 1, wherein the Lewis base is at least one compound selected from a group consisting of a tertiary amine (PG 0076, TEA).
Claim 9 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 8, wherein the tertiary amine is an alkylamine having 3 to 24 carbon atoms (PG 0076, TEA has 6 carbon atoms).  
Claim 10 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 1, wherein the Lewis base is at least one compound selected from a group consisting of 15trimethylamine (PG 0088), triethylamine (PG 0076, TEA), and derivatives thereof (PG 0088, hydrogen-substituted TEA and TMA).  
Claim 11 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 1, wherein the chemical vapor deposition process is effected in a state in which the pressure inside the chemical vapor deposition chamber is 0.1 Torr to atmospheric pressure (PG 0066 expressly discloses 13,300 Pa; 0.1 Torr is 13.33224 Pa; 1 atm pressure is 101,325 Pa).  20
Claim 12 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 1, the chemical vapor deposition process further comprising: a step (b) that adds a second feed gas, the second feed gas being at least one compound selected from a group consisting of a compound having at least one carbon- carbon unsaturated bond, an inert gas, a reducing gas, an oxidizing gas, and the Lewis 25base (PG 0126 discloses multiple repetitions, so subsequent repetitions of the TEA + propylene step at PG 0076 read on this limitation as propylene has a carbon-carbon unsaturated bond; alternatively, PG 0109 discloses the addition of oxygen gas which is an oxidant gas; alternatively, PG 0086 discloses continued flow of nitrogen after the TEA + propylene injection step; nitrogen is disclosed as inert).  
Claim 13 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 12, wherein the second feed gas is a compound having 2 to 10 carbon 
Claim 16 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 1, the 10chemical vapor deposition process further comprising: a step (c) that performs a treatment in the presence of at least one compound selected from a group consisting of an inert gas, a reducing gas, an oxidizing gas, a nitriding gas, and the Lewis base (PG 0109, oxygen with nitrogen; oxygen is an oxidizing gas, and nitrogen is inert).
Claim 17 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 16, wherein the step (c) is performed at a temperature of 0 to 800°C (PG 0111, 250 – 700 degrees Celsius).  
Claim 19 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 1, wherein an oxygen-containing impurity content in the Lewis base is 0 to 1 wt% (PG 0076, TEA contains no oxygen).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamakura ‘212. 
Claim 2 -Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1 but does not expressly recite wherein the step (a) produces a silylene in the chemical vapor deposition chamber as a reaction intermediate.  However, the pyridine is expressly provided to desorb chlorine from the hexachlorodisilane (PG 0094).  Examiner maintains that at least some portion of the hexachlorodisilane, when reacted with the pyridine, will yield silylene (in this case, SiCl2 fragments) as a product of the desorption process.  When a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses In re Fitzgerald, USPQ 594 and MPEP §2112."[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims.  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

Claims 5, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura ‘212 as applied to Claim 1 above, and further in view of Coppa ‘715 (U.S. PGPub 2008/0179715).
Claim 5 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, but does not expressly teach or suggest wherein the chemical vapor deposition process is a deposition process that forms an Si- containing film on a substrate that has a recess to fill at least part of the recess with the Si-containing film, and the recess is filled with a polymer obtained by condensation of 20the first feed gas in a state in which the polymer has fluidity.  As regards the substrate having a recess, Coppa ‘715 is drawn to the formation of isolation materials for semiconductor devices, inclusive of trench structures (Abstract, e.g. Figure 3) wherein the trenches are filled with ALD silicon dioxide (PG 0019); PG 0021-0022 discloses a process inclusive of the same precursors as those disclosed in Kamakura ‘212.  Therefore, it would have been obvious In re Fitzgerald, USPQ 594 and MPEP §2112.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims.  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Claim 18 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 5, wherein, when an Si-containing film is formed on a substrate that has a recess, the 20thickness of the Si-containing film formed on the bottom surface of the recess is larger than the thickness of the Si-containing film formed on the side surface of Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).).
Claim 20 – Kamakura ‘212 teaches the method for forming an Si-containing film according to claim 1, 25but does not expressly teach or suggest wherein the substrate has a recess having an aspect ratio (depth:width) of 1:1 to 20:1.  Coppa ‘715 is drawn to the formation of isolation materials for semiconductor devices, inclusive of trench structures (Abstract, e.g. Figure 3) wherein the trenches are filled with ALD silicon dioxide (PG 0019); PG 0021-0022 discloses a process inclusive of the same precursors as those disclosed in Kamakura ‘212.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kamakura ‘212 to use substrates with surface trench features such as those disclosed by Coppa ‘715, as Kamakura ‘212 wants to form silicon dioxide on semiconductor substrates and Coppa ‘715 teaches that silicon dioxide can desirably be formed on semiconductor substrates with surface trench features.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto ‘809. 
Claim 2 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 1, but does not expressly state wherein the step (a) produces a silylene in the chemical vapor deposition chamber as a reaction intermediate.  10 However, the TEA is expressly provided to desorb chlorine from the hexachlorodisilane (PG 0081).  Examiner maintains that at least some portion of the hexachlorodisilane, when reacted with the TEA, will yield silylene (in this case, SiCl2 fragments) as a product of the desorption process.  When a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, the formation of silylene as a necessary part of the reaction pathway), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112."[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto ‘809 as applied to Claim 12 above, and further in view of Gadgil ‘965 (U.S. PGPub 2015/0329965).
Claim 14 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 12, but does not expressly teach wherein the second feed gas is a halogenated hydrocarbon.  As discussed above, Hashimoto ‘809 teaches hydrocarbons e.g. propylene.  Gadgil ‘965 is drawn to the formation of assorted silicon containing 
Claim 15 – Hashimoto ‘809 teaches the method for forming an Si-containing film according to claim 12, but does not teach or suggest the second feed gas is a compound represented by the following general 5formula CaHbXc, wherein X is a halogen atom, a is a number from 2 to 9, b is a number from 0 to 19, and c is a number from 1 to 20.  As discussed above, Hashimoto ‘809 teaches hydrocarbons e.g. propylene.  Gadgil ‘965 is drawn to the formation of assorted silicon containing films (e.g. Abstract, films comprising silicon, carbon, nitrogen, and oxygen; see also PG 0015) and discloses that halogenated hydrocarbons are known to be suitable precursors for carbon sources in ALD and CVD processes (PG 0032-0033).   Examiner notes that in regards to PG 0033, zero is an integer; Examiner also notes that PG 0032 discloses fully and partially halogenated carbon sources.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hashimoto ‘809 to use completely halogenated hydrocarbons as carbon sources for ALD deposition as suggested by Gadgil ‘965, as both references want to deposit silicon and carbon containing films on substrates, Hashimoto ‘809 teaches non-3H6; any halogenation will produce the claimed structure where a = 3, b = 0 to 5, c = 6 to 1, and X is any of fluorine, chlorine, bromine, and iodine).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712